--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT is dated effective as of the 1st day of March, 2016.

BETWEEN:

> > > > THE ALKALINE WATER COMPANY INC., a corporation incorporated pursuant to
> > > > the laws of the State of Nevada and having an office for business
> > > > located at 7730 East Greenway Road, Suite 203, Scottsdale, Arizona 85260
> > > > 
> > > > (the “Company”)

AND:

> > > > STEVEN P. NICKOLAS, an individual resident of the State of Arizona with
> > > > an address of c/o 7730 East Greenway Road, Suite 203, Scottsdale,
> > > > Arizona 85260
> > > > 
> > > > (the “Executive”)

RECITALS:

A.

The Company is in the beverage industry and distributes alkaline water; and

    B.

The Company and the Executive have agreed to enter into an employment
relationship for their mutual benefit.

NOW THEREFORE, in consideration of the mutual promises of the parties
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of the parties
hereto, the parties hereby covenant and agree as follows:

1.

DEFINITIONS

      1.1

Definitions. For the purposes of this Agreement, the following terms shall have
the following meanings:

      (a)

“Agreement” means this Agreement and all schedules and amendments hereto.

      (b)

“Award” has the meaning set out in the Plan.

      (c)

“Award Agreement” has the meaning set out in the Plan.

      (d)

“Board” means the Board of Directors of the Company.

      (e)

“Change of Control Event” means the occurrence of any one of the events set out
in Sections 1.1.(e)(i) to 1.1(e)(v) below:


  (i)

the acquisition, after the date of this Agreement and excluding any acquisitions
from the Company, by any one individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities and Exchange Act of 1934), of
beneficial ownership of 40% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors;

        (ii)

the approval by the stockholders of the Company of a reorganization, merger,
amalgamation, combination or consolidation of the Company in which the
individuals and entities who were the respective beneficial owners of the common
stock and voting securities of the Company immediately prior to such
reorganization, merger, amalgamation, combination or consolidation do not,
following such reorganization, merger, amalgamation, combination or
consolidation, beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the Company
resulting from such reorganization, merger, amalgamation, combination or
consolidation;


--------------------------------------------------------------------------------

- 2 -

  (iii)

the exercise of the voting power of all or any securities of the Company so as
to cause or result in the election of a majority of members of the Board who
were not previously incumbent directors thereof;

        (iv)

a tender offer, an exchange offer, a take-over bid or any other offer or bid by
an entity, person or group (other than the Company or a wholly-owned subsidiary
of the Company) of more than 40% of the issued and outstanding voting securities
of the Company; or

        (v)

a liquidation or dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company.


 

In the case of the occurrence of any of the events set forth in this Section
1.1(e), a Change of Control Event shall be deemed to occur immediately prior to
the occurrence of any such events. An event shall not constitute a Change of
Control Event if its sole purpose is to change the jurisdiction of the Company’s
organization or the name of the Company or to create a holding company,
partnership or trust that will be owned in substantially the same proportions by
the persons who held the Company’s securities immediately before such event.
Additionally, a Change of Control Event shall not be deemed to have occurred,
with respect to the Executive, if the Executive is part of a purchasing group
that consummates the Change of Control Event.

        (f)

“Common Shares” means the shares of common stock, par value $0.001, of the
Company.

        (g)

“Confidential Information” means information, whether or not originated by the
Executive, that relates to the business or affairs of the Company, its
affiliates, clients or suppliers and is confidential or proprietary to, about or
created by the Company, its affiliates, clients, or suppliers. Confidential
Information includes, but is not limited to, the following types of confidential
information and other proprietary information of a similar nature (whether or
not reduced to writing or designated or marked as confidential):


  (i)

the Company’s properties and production methods, as well as information relating
to strategies, research, communications, business plans, and financial data of
the Company and any information of the Company which is not readily publicly
available;

        (ii)

work product resulting from or related to work or projects performed for or to
be performed for the Company or its affiliates, including but not limited to,
the methods, processes, procedures, analysis, techniques and audits used in
connection therewith;

        (iii)

any intellectual property contributed to the Company, and any other technical
and business information of the Company, its subsidiaries and affiliates which
is of a confidential, trade secret and/or proprietary character;

        (iv)

internal Company personnel and financial information, supplier names and other
supplier information, purchasing and internal cost information, internal
services and operational manuals, and the manner and method of conducting the
Company’s business;

        (v)

marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
current and prospective client lists, and future plans and potential strategies
of the Company that have been or are being discussed; and


--------------------------------------------------------------------------------

- 3 -

  (vi)

all information that becomes known to the Executive as a result of this
Agreement or the services performed hereunder that the Executive, acting
reasonably, believes is confidential information or that the Company takes
measures to protect;

provided that Confidential Information does not include any of the following:

  (vii)

the general skills and experience gained by the Executive during the Executive’s
employment with the Company that the Executive could reasonably have been
expected to acquire in similar retainers or engagements with other companies;

        (viii)

information publicly known without breach of this Agreement or similar
agreements;

        (ix)

information, the disclosure of which by the Executive is required to be made by
any law, regulation or governmental authority or legal process of discovery (to
the extent of the requirement), provided that before disclosure is made, notice
of the requirement is provided to the Company, and to the extent reasonably
possible in the circumstances, the Company is afforded an opportunity to dispute
the requirement; or

        (x)

information known to the Executive at the date of this Agreement.


  (h)

“Date of Termination” means the date of termination of this Agreement.

          (i)

“Developments” means all discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) and legally
recognized proprietary rights (including, but not limited to, patents,
copyrights, trademarks, know-how and trade secrets), and all records and copies
of records relating to the foregoing, that:

          (i)

result or derive from the Executive’s employment or from the Executive’s
knowledge or use of Confidential Information;

          (ii)

are conceived or made by the Executive (individually or in collaboration with
others) during the term of the Executive’s employment by the Company;

          (iii)

result from or derive from the use or application of the resources of the
Company or its affiliates; or

          (iv)

relate to the business operations of the Company or to actual or demonstrably
anticipated research and development by the Company or its affiliates.


  (j)

“Directors” means the Directors of the Company, and “Director” means any one of
them.

          (k)

“Effective Date” means the date of this Agreement as shown on the first page
hereof.

          (l)

“Just Cause” includes, but is not limited to:

          (i)

the Executive’s failure to properly discharge his lawful duties after receiving
a written notice from the Board which advises of the details of such failure and
which provides the Executive 30 days to cure such failure;

          (ii)

the Executive’s conviction for any crime respecting the property of the Company
or which calls into question the Executive’s personal honesty;

          (iii)

any breach by the Executive of the fiduciary duties normally owed by a President
or Chief Executive Officer of a corporation, including the duty to avoid
conflicts of interest, and to act honestly and in good faith with a view to the
best interests of the Company after receiving a written notice from the Board
which advises of the details of such breach and which provides the Executive
with 30 days to cure such breach; or


--------------------------------------------------------------------------------

- 4 -

  (iv)

any material breach of this Agreement by the Executive after receiving a written
notice from the Board which advises of the details of such breach and which
provides the Executive 30 days to cure such breach.


  (m)

“Pay Period” means the recurring length of time over which employee time is
recorded and paid by the Company.

        (n)

"Plan" means the 2013 Equity Incentive Plan adopted by the Board, and any
successor equity incentive plan that may be adopted by the Board from
time-to-time after the Effective Date.

        (o)

“Salary” has the meaning set out in Section 3.1.

2.          TERMS AND CONDITIONS OF EMPLOYMENT

2.1        Employment. The Company and the Executive agree that, as of the
Effective Date, the Company shall employ the Executive on the terms and
conditions set out in this Agreement. The Executive shall perform such duties as
are regularly and customarily performed by the President and Chief Executive
Officer of a corporation, and any other duties consistent with the Executive’s
position in the Company. The Executive agrees that, in addition to role of
President and Chief Executive Officer of the Company, the Executive shall:

  (a)

perform other related positions or duties of senior capacity as the Board may
from time to time reasonably require; and

        (b)

the Executive shall always act in accordance with any reasonable decision of and
obey and carry out all lawful and reasonable orders given to him by the Board.


2.2

Reporting. The Executive shall:

      (a)

report to the Board and take direction from the Board by resolution;

      (b)

attend all meetings of the Board;

      (c)

at meetings of the Board, have the authority to propose any resolution for
consideration by the Board; and

      (d)

ensure that all contracts and similar arrangements of the Company shall be
approved and signed in accordance with the signing authorities authorized by the
Board from time to time.

2.3          Term. This Agreement shall commence on the Effective Date, and,
unless renewed under Section 2.4 or otherwise terminated under Section 6, shall
terminate on the third anniversary of the Effective Date.

2.4          Renewal. On the third anniversary of the Effective Date and on each
annual anniversary date thereafter, the term of this Agreement shall
automatically be extended by one additional year unless either party gives
ninety (90) days’ written notice to the other of its intention not to renew this
Agreement.

2.5          Location. The Executive’s employment shall be based in the
Company’s offices in Scottsdale, Arizona. The Executive understands that he may
be required to travel regularly in order to fulfill his duties as President and
Chief Executive Officer of the Company.

2.6          Full Time and Efforts. Unless prevented by ill health, or physical
or mental disability or impairment, the Executive shall, during the term hereof,
devote sufficient working time, effort, care and attention to his duties set out
in this Agreement and to the business of the Company in order to properly
discharge his duties hereunder.

2.7          Authority. The Executive shall have, subject always to the general
or specific instructions and directions of the Board, full power and authority
to manage and direct the business and affairs of the Company (except only the
matters and duties as by law must be transacted or performed by the Board or by
the stockholders of the Company in general meeting), including power and
authority to enter into contracts, engagements or commitments of every nature or
kind in the name of and on behalf of the Company and to engage and employ and to
dismiss all managers and other employees and agents of the Company other than
the senior management and officers of the Company, provided always that the
contracts, engagements and commitments entered into are in accordance with the
budgets presented to and approved by the Board.

--------------------------------------------------------------------------------

- 5 -

2.8          Fiduciary Role. The Executive acknowledges that, as the President
and Chief Executive Officer of the Company, he occupies a position of fiduciary
trust and confidence and, as a fiduciary, he shall develop and acquire wide
experience and knowledge with respect to all aspects in which the business of
the Company is conducted. The Executive agrees to serve the Company in a manner
which is consistent with the fiduciary duties owed to the Company.

3.          COMPENSATION

3.1

Salary.

      (a)

During the Initial Term and any Renewal Terms in effect in which compensation
has not been amended, the Company shall pay the Executive the sum of $15,000.00
per month (the “Salary”) or such other amount as may be determined by the Board
from time to time.

      (b)

All compensation payable to the Executive pursuant to this Section 3 or
otherwise under this Agreement, shall be payable in accordance with the
Company’s normal payroll practices, as applicable, and shall be subject to all
statutory deductions that the Company is required to make and remit.

      (c)

The Executive shall be responsible to pay for all federal, state and local taxes
assessed on any income received from the Executive under this Agreement, which
are over and above the amounts that were deducted and remitted on the
Executive’s behalf by the Company.


3.2

Issuance and Conversion of Series C Preferred Stock.

      (a)

Within ten days of the Effective Date, the Executive shall be issued 1,500,000
shares of the Company’s Series C Preferred Stock, par value $0.001 per share
(the “Series C Preferred Stock”), pursuant to the Certificate of Designation for
Series C Preferred Stock.

      (b)

The Executive agrees that the Series C Preferred Stock may not be sold, pledged
or otherwise transferred by the Executive, other than with the written consent
of the Board.

      (c)

The Company and the Executive agree that each of the following events constitute
a “Negotiated Trigger Event” as defined in the Certificate of Designation for
the Series C Preferred Stock:


  (i)

the occurrence of a Change of Control Event;

        (ii)

the death of the Executive; and

        (iii)

the termination of this Agreement for any reason.


3.3

Awards.

      (a)

At the sole and absolute discretion of the Board and subject to compliance with
the Plan, all applicable laws, regulations and rules of any governmental
authority, quotation system or stock exchange, the Company may grant Awards to
the Executive from time-to-time during the term of this Agreement but nothing in
this Agreement shall obligate the Company to do so.

      (b)

Any Awards granted to the Executive during the term of this Agreement shall be
subject to the terms of the Plan, as the same may be amended from time to time,
and the Award Agreement. In the event of any inconsistency among this Agreement,
the Award Agreement and the Plan, the terms of the Plan and the Award Agreement
will control, in descending order (for clarity, in the event of any
inconsistency between the Plan and the Award Agreement, the terms of the Plan
will control).


3.4

Bonuses.


--------------------------------------------------------------------------------

- 6 -

  (a)

The Company may pay to the Executive an annual discretionary performance bonus
in an amount to be determined by the Board in its sole discretion based on the
Executive’s achievement of the Company’s annual short-term and long-term
performance goals and objectives.

        (b)

The Executive will be eligible to participate in other bonus programs offered by
the Company to the Company’s senior staff from time to time, which are based on
performance targets as established by the Board in its sole discretion.

4.          EMPLOYEE BENEFITS AND EXPENSES

4.1        Employee Benefits. The Executive shall, to the extent eligible, be
entitled to participate in all of the Company’s employee benefit plans including
without limitation any medical/hospital and extended health care benefits
(collectively, the “Employee Benefits”) provided by the Company to its senior
officers in accordance with the terms thereof as such may be in effect from time
to time. Should the Company not provide such plans at any time, the Company
shall reimburse the Executive for the reasonable cost of any such plans obtained
privately.

4.2        Benefits on Cessation of Employment. Unless otherwise agreed by the
parties, upon cessation of employment with the Company for any reason,
regardless of whether the cessation is voluntary or involuntary or constitutes
termination with or without cause or adequate notice:

  (a)

the Employee Benefits and any reimbursement in lieu of such Employee Benefits in
accordance with Section 4.1 will continue for a period of six months after which
time the Executive shall cease to participate in the Employee Benefits and shall
not be entitled to any further benefits thereunder; and

        (b)

after such six month period, the Executive shall be solely responsible for
obtaining personal benefit plans to replace any or all Employee Benefits,
including, without limitation, medical/hospital and extended health care
benefits.

4.3        Automobile. The Company shall provide the Executive with vehicle
leased in the Company’s name, with lease payments not exceeding $700/month or
such other amount as may be determined by the Board from time to time.

4.4        Vacation. The Executive shall be entitled in each year to five (5)
weeks’ paid vacation, in addition to weekends and statutory holidays, to be
taken in installments of no more than three (3) consecutive weeks of paid time
off. Subject to the foregoing, paid vacation is to be taken at such time or
times as the Executive may select and the Board may reasonably approve having
regard to the business affairs and operations of the Company.

4.5        Allowance for Other Benefits. The Company shall pay the Executive an
allowance of $5,000 per month or such other amount as may be determined by the
Board from time to time, which may be used by the Executive as he sees fit,
including without limitation, the funding of non-qualified retirement plans.

4.6        Expenses. The Company shall reimburse the Executive for any expenses
that the Executive incurs in connection with his duties under this Agreement,
provided that the Executive provides to the Company an itemized written account
and receipts acceptable to the Company within a reasonable time after they have
been incurred.

5.          CONFIDENTIAL INFORMATION AND DEVELOPMENTS

5.1

Confidential Information.

      (a)

All Confidential Information, whether developed by the Executive any time while
he was employed by the Company, or by others employed or engaged by or
associated with the Company or its affiliates or clients, is the exclusive and
confidential property of the Company or its affiliates or clients, as the case
may be, and shall at all times be regarded, treated and protected as such, as
provided in this Agreement.

      (b)

As a consequence of the acquisition of Confidential Information or arising from
his position as President or Chief Executive Officer, the Executive shall occupy
a position of trust and confidence with respect to the affairs and business of
the Company, its affiliates, suppliers and clients. In view of the foregoing, it
is reasonable and necessary for the Executive to make the following covenants
regarding the Executive’s conduct during and subsequent to the Executive’s
employment by the Company:


--------------------------------------------------------------------------------

- 7 -

 

  (i)

at all times during and subsequent to the Executive’s employment with the
Company, the Executive shall not disclose Confidential Information to any person
(other than as necessary in carrying out the Executive’s duties on behalf of the
Company) without first obtaining the Company’s consent, and the Executive shall
take all reasonable precautions to prevent inadvertent disclosure of any
Confidential Information;

        (ii)

at all times during and subsequent to the Executive’s employment with the
Company, the Executive shall not use, copy, transfer or destroy any Confidential
Information (other than as necessary in carrying out the Executive’s duties on
behalf of the Company) without first obtaining the Company’s consent and the
Executive shall take all reasonable precautions to prevent inadvertent use,
copying, transfer or destruction of any Confidential Information. This
prohibition includes, but is not limited to, licensing or otherwise exploiting,
directly or indirectly, any products or services that embody or are derived from
Confidential Information or exercising judgment or performing analysis based
upon knowledge of Confidential Information; and

        (iii)

within ten (10) business days after the termination of the Executive’s
employment for any reason, the Executive shall promptly deliver to the Company
all property of or belonging to or administered by the Company including without
limitation all Confidential Information that is embodied in any form, whether in
hard copy or on electronic media, and that is within the Executive’s possession
or under the Executive’s control.


5.2

Intellectual Property.

      (a)

All Developments shall be the exclusive property of the Company and the Company
shall have sole discretion to deal with the Developments. The Executive agrees
that no intellectual property rights in the Developments are or shall be
retained by him. For greater certainty, all work done during the term of
employment by the Executive for the Company or its affiliates is the sole
property of the Company or its affiliates, as the case may be, as the first
author for copyright purposes and in respect of which all copyright shall vest
in the Company or the relevant affiliate, as the case may be. In consideration
of the benefits to be received by the Executive under the terms of this
Agreement, the Executive hereby irrevocably sells, assigns and transfers and
agrees in the future to sell, assign and transfer all right, title and interest
in and to the Developments and intellectual property rights therein including,
without limitation, all patents, copyright, industrial design, circuit
topography and trademarks, and any goodwill associated therewith in United
States and worldwide to the Company and the Executive shall hold all the
benefits of the rights, title and interest mentioned above in trust for the
Company prior to the assignment to the Company.

      (b)

The Executive shall do all further things that may be reasonably necessary or
desirable in order to give full effect to the foregoing. If the Executive’s
cooperation is required in order for the Company to obtain or enforce legal
protection of the Developments following the termination of the Executive’s
employment, the Executive shall provide that cooperation so long as the Company
pays to the Executive reasonable compensation for the Executive’s time at a rate
to be agreed between the Executive and the Company.

5.3        Non-Competition. The Executive hereby covenants and agrees to and
with the Company that he shall not either directly or indirectly as principal,
agent, owner, partner, shareholder, director, officer or otherwise, own,
operate, be engaged in the operation of or have any financial interest in any
business operation whether a proprietorship, partnership, joint venture or
private company, or otherwise carry on or be engaged in the beverage industry
within North America for a period of one year following the voluntary
termination of the employment relationship with the Company if the new venture
would be in conflict or direct competition of or with the Company.

5.4        Consent to Enforcement. The Executive confirms that all restrictions
in Sections 5.1, 5.2, and 5.3 are reasonable and valid and any defences to the
strict enforcement thereof by the Company are waived by the Executive. Without
limiting the generality of the foregoing, the Executive hereby consents to an
injunction being granted by a court of competent jurisdiction in the event that
the Executive is in breach of any of the provisions stipulated in Sections 5.1,
5.2 and 5.3. The Executive hereby expressly acknowledges and agrees that
injunctive relief is an appropriate and fair remedy in the event of a breach of
any of the said provisions.

--------------------------------------------------------------------------------

- 8 -

5.5        Effect of Bankruptcy and other Events. In the event of bankruptcy of
the Company, dissolution of business or the inability or failure of the Company
to satisfy the terms of compensation or benefits contained in Sections 3 and 4,
the non-competition provisions set out in Section 5.3 shall no longer apply.

5.6        Obligations Remain. Except where Section 5.5 applies, the Executive’s
obligations under each of Sections 5.1, 5.2, and 5.3 are to remain in effect in
accordance with each of their terms and shall exist and continue in full force
and effect despite any breach or repudiation, or alleged breach or repudiation,
of this Agreement or the Executive’s wrongful dismissal by the Company.

6.          TERMINATION

6.1        Termination for Just Cause. The Company may terminate the Executive’s
employment for Just Cause at any time by delivering to the Executive written
notice of termination. In the event that the Executive’s employment with the
Company is terminated by the Company for Just Cause, the Executive shall not be
entitled to any additional payments or benefits hereunder (except as otherwise
provided herein), other than for amounts due and owing to the Executive by the
Company as at the Date of Termination, except for any Awards which shall be
dealt with in accordance with the Plan and the Award Agreement.

6.2        Death or Disability. Subject to applicable employment laws or similar
legislation, the Company may terminate the Executive’s employment in the event
the Executive has been unable to perform his duties for a period of eight (8)
consecutive months or a cumulative period of twelve (12) months in any
consecutive twenty-four (24) month period, because of a physical or mental
disability. The Executive’s employment shall automatically terminate on the
Executive’s death. In the event the Executive’s employment with the Company
terminates by reason of the Executive’s death or disability, then upon and
immediately effective on the Date of Termination the Company shall promptly pay
and provide the Executive (or in the event of the Executive’s death, the
Executive’s estate);

  (a)

any unpaid Salary and any outstanding and accrued regular and special vacation
pay through the Date of Termination;

        (b)

reimbursement for any unreimbursed expenses incurred through to the Date of
Termination; and

        (c)

any outstanding amounts due under any Awards which shall be dealt with in
accordance with the Plan and the Award Agreement.

6.3        Severance for Disability. In the event the Executive’s employment is
terminated due to a disability pursuant to Section 6.2, the Company shall pay to
the Executive the severance referred to in Section 6.4.

6.4        Termination by the Executive on Change of Control Event & Termination
by the Company Other than for Just Cause.

  (a)

If, within 90 days of the occurrence of a Change of Control Event, the Executive
resigns from his employment relationship with the Company or the Company
terminates this Agreement for any reason other than for Just Cause, then the
Company shall pay the Executive severance in an amount equal to the following:
36 months’ Salary plus an amount, if any, equal to the following: one (1)
month’s salary multiplied by the number of calendar years, starting on the
Effective Date, that the Executive is employed by the Company under this
Agreement.

        (b)

The Company may terminate the Executive’s employment at any time for other than
Just Cause by delivering to the Executive written notice of termination. If the
Executive’s employment with the Company is terminated pursuant to this Section
6.4(b), then the Company shall pay the Executive severance in an amount equal to
the following: 36 months’ Salary plus an amount, if any, equal to the following:
one (1) month’s salary multiplied by the number of calendar years, starting on
the Effective Date, that the Executive is employed by the Company under this
Agreement.

        (c)

The severance amount calculated pursuant to Sections 6.4(a) or 6.4(b) shall be
subject to statutory deductions and shall be payable in one (1) lump sum within
then (10) days of such resignation or termination.

6.5        Fair and Reasonable Provisions. The Company and Executive acknowledge
and agree that the provisions of Section 6.4 regarding further payments of the
Salary constitute fair and reasonable provisions for the consequences of such
resignation or termination, and such payments and benefits shall not be limited
or reduced by amounts the Executive might earn or be able to earn from any other
employment or ventures during the remainder of the agreed term of this
Agreement.

--------------------------------------------------------------------------------

- 9 -

6.6        Resignation of Offices. On termination of this Agreement for any
reason, the Executive shall immediately resign all offices held (including
directorships if requested) in the Company and, save as provided by this
Agreement, the Executive shall not be entitled to receive any severance payment
or compensation for loss of office or otherwise by reason of the resignation. If
the Executive, as applicable, fails to resign as required by this Section 6.6,
the Company is irrevocably authorized to appoint some person in his name and on
his behalf to execute any documents or do anything necessary or requisite to
give effect to such resignation.

7.          GENERAL

7.1        Indemnification by the Company. Provided that the Executive has acted
within the scope of his authority, the Company shall indemnify and save harmless
the Executive (including his heirs and legal representatives) against any and
all costs, claims and expenses (including any amounts paid to settle any actions
or satisfy any judgments) which:

  (a)

the Executive may suffer or incur by reason of any matter or thing which the
Executive may in good faith do or have done or caused to be done as an employee,
officer or director of the Company, any of its subsidiaries or of any of their
respective affiliates; or

        (b)

was reasonably incurred by the Executive in respect of any civil, criminal or
administrative action or proceeding to which he is made a party by reason of
being or having been an employee, officer or director of the Company, any of its
subsidiaries or of any of their respective affiliates;

provided that, the foregoing indemnification will apply only if:

  (c)

the Executive acted honestly and in good faith with a view to the best interests
of the Company, any of its subsidiaries or any of their respective affiliates;
and

        (d)

in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Executive had reasonable grounds for
believing that his conduct was lawful.

7.2        Indemnification by the Executive. The Executive shall indemnify and
save harmless the Company against, and agree to hold it harmless from, any and
all damages, injuries, claims, demands, actions, liability, costs and expenses
(including reasonable legal fees) incurred or made against the Company arising
from or connected with the performance or non-performance of this Agreement by
the Executive or the beach of any warranty, representation or covenant herein by
the Executive, other than claims by the Executive pursuant to this Agreement.
This Section shall survive the termination of this Agreement.

7.3        Insurance. If and to the extent the Company maintains directors’ and
officers’ liability insurance for the protection of its executives in connection
with acts and omissions occurring during their employment with the Company, the
Executive shall be included as an officer and director who is covered by such
policy on a basis no less favourable than made available to other executives of
the Company.

7.4        Authorization. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and perform its
obligations hereunder, and that performance of this Agreement shall not violate
any agreement between the Company and any other person, firm or organization nor
breach any provisions of its constating documents or governing legislation.

7.5        Obligations Continue. The Executive’s obligations under Section 5 are
to remain in full force and effect notwithstanding termination of this Agreement
for any reason.

7.6        Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by the Executive and an
authorized officer of the Company. No waiver by either party hereto of any
breach by the other party hereto of any condition or provision contained in this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time. Any waiver must be in writing and signed by the Executive or an
authorized officer of the Company, as the case may be.

--------------------------------------------------------------------------------

- 10 -

7.7        Compliance with Policies and Laws. The Executive agrees to abide by
all the Company’s policies and procedures. The Executive also agrees to abide by
all laws applicable to the Company, in each jurisdiction that it does business.

7.8        Governing Law and Venue. This Agreement is governed by the laws of
the State of Arizona and the federal laws of the United States of America as
applicable therein. The Executive irrevocably attorns to the jurisdiction of the
courts of the State of Arizona.

7.9        Notices. Any notice required or permitted to be given under this
Agreement will be in writing and may be given by delivering, sending by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy, or sending by prepaid registered mail
posted in the United States, the notice to the following address or number:

  (a)

in the case of the Company:

       

to 7730 East Greenway Road, Suite 203, Scottsdale, Arizona 85260, facsimile:
480.272.7275, email: ricky@wtfcpa.com

        (b)

in the case of the Executive:

       

to the last address or facsimile of the Executive in the records of the Company
and its subsidiaries or to such other address as the parties may from time to
time specify by notice given in accordance herewith.

(or to such other address or number as any party may specify by notice in
writing to another party).

Any notice delivered or sent by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy on a business
day will be deemed conclusively to have been effectively given on the day the
notice was delivered, or the transmission was sent successfully to the number
set out above, as the case may be.

Any notice sent by prepaid registered mail will be deemed conclusively to have
been effectively given on the third business day after posting; but if at the
time of posting or between the time of posting and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.

7.10      Severability. If any provision contained herein is determined to be
void or unenforceable for any reason, in whole or in part, it shall not be
deemed to affect or impair the validity of any other provision contained herein
and the remaining provisions shall remain in full force and effect to the
fullest extent permissible by law.

7.11      Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

7.12      Currency. Unless otherwise specified herein all references to dollar
or dollars are references to U.S. dollars.

7.13      Further Assurances. Each of the Executive and the Company shall do,
execute and deliver, or shall cause to be done, executed and delivered, all such
further acts, documents and things as the Executive or the Company may require
for the purposes of giving effect to this Agreement.

7.14      Successors and Assigns. This Agreement shall inure to the benefit of,
and be binding on, the parties and their respective heirs, administrators,
executors, successors and permitted assigns. The Company shall have the right to
assign this Agreement to any of its affiliates or to any successor (whether
direct or indirect, by purchase, amalgamation, arrangement, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company; the Executive shall not be entitled to any payment or
other consideration or to any advance notice of any such assignment. The
Executive by the Executive’s signature hereto expressly consents to such
assignment and, provided that such successor agrees to assume and be bound by
the terms and conditions of this Agreement, all references to the “Company”
hereunder shall include its successor. The Executive shall not assign or
transfer, whether absolutely, by way of security or otherwise, all or any part
of the Executive’s rights or obligations under this Agreement without the prior
consent of the Company, which may be arbitrarily withheld.

--------------------------------------------------------------------------------

- 11 -

7.15      Continuing Cooperation. The Executive agrees that he shall, both
during the term of this Agreement and thereafter, fully co-operate with and
assist the Company in the resolution of complaints, claims or disputes against
the Company, including without limitation civil, criminal or regulatory
proceedings.

7.16      Legal Advice. The Executive acknowledges and agrees that he has had
the opportunity to seek independent legal advice in relation to the nature,
contents, terms and effect of this Agreement and he fully understands the nature
of this Agreement and that he is entering into this Agreement voluntarily.

7.17      Counterparts/Electronic Execution. This Agreement may be executed in
several parts in the same form and such parts as so executed shall together
constitute one original document, and such parts, if more than one, shall be
read together and construed as if all the signing parties had executed one copy
of the said Agreement.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

THE ALKALINE WATER COMPANY INC.

Per: /s/ Richard A. Wright     Authorized Signatory  


EXECUTED by STEVEN P. NICKOLAS in the  )   presence of:  )      )      )  
Signature  )      )  /s/ Steven P. Nickolas Print Name  )  STEVEN P. NICKOLAS  
 )   Address  )      )      )      )   Occupation  )  


--------------------------------------------------------------------------------